Citation Nr: 1604806	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-49 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative changes of the thoracolumbar spine with postoperative with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which subsumed two earlier rating decisions, dated October 2009 and March 2010.  These readjudications were necessary because the Veteran submitted additional evidence in support of his claim within one year of the earlier rating decisions.  Although the Notice of Disagreement stems from the October 2010 rating decisions, as noted, the claim has been pending since before that, as the October 2009 rating decision never became final.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that additional evidentiary and procedural development is necessary prior to adjudication of the Veteran's appeal in order to allow VA to fulfill its duties to notify and assist the Veteran, as per the Veterans Claims Assistance Act of 2000 (the VCAA).  

The Veteran was most recently provided a VA examination, conducted through QTC services, in connection with his low back disability in May 2010 - more than five years ago.  In October 2013, the Veteran submitted private treatment records from the Virginia Spine Institute and HCA Reston Hospital dated through late-2013 showing increased symptomatology attributable to his service-connected low back disability, to include neurological manifestations, as well as additional low back diagnoses, the symptoms of which much be distinguished from those attributable to his service-connected low back disability.  As such, the Veteran must be provided an updated VA examination to (1) determine the current frequency and severity of the manifestations of his service-connected low back disability and (2) differentiate between the low back attributable to his service-connected low back disability as opposed to those caused by any other diagnosed low back disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Mittleider v. West, 11 Vet. App. 181, 182 (1998), respectively.  

Lastly, as the record reflects that the Veteran seeks regular medical treatment for his service-connected low back disability from private practitioners, he should be requested to identify any outstanding records, dated from 2013 to the present, which are pertinent to the issue remanded herein.  Based on his response, the RO/AMC should make attempts to obtain any identified records not already associated with the file.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following actions:

1.  Provide the Veteran with notice of how VA determines disability ratings and effective dates, as per the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Request that the Veteran identify any and all private treatment records which may be pertinent to his appeal.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  The RO/AMC must make two attempts to obtain the relevant private treatment records unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for an appropriate VA examination to determine the frequency and severity of all manifestations associated with his service-connected low back disability, to include residual scarring.  The complete record must be made available to and reviewed by the examiner in connection with this examination.  All necessary diagnostic testing must be completed and reported within the examination report.  The examiner must address the manifestations and extent of the Veteran's low back disability and residual scarring in accordance with the pertinent VA rating criteria.

To the extent possible, the examiner must attempt to differentiate between symptoms attributable to the Veteran's service-connected low back disability (degenerative changes of the thoracolumbar spine), as opposed to any other low back disability.  

A complete rationale must be provided for any opinions expressed.

4.  Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the appeal.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Thereafter, readjudicate the Veteran's appeal for an increased evaluation. If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




